Per Curiam:
*881Appellant Omar Muhammad was found guilty of murder in the second degree, armed criminal action, and receiving stolen property, following a jury trial in the Circuit Court of Jackson County. Muhammad appeals, claiming that the trial court abused its discretion in allowing two hearsay statements into evidence and erred when it denied his oral motion to sever the charges of second degree murder and armed criminal action from charges for burglary and possession of stolen goods. We affirm. Because a published opinion would have no precedential value, we have provided the parties an unpublished memorandum setting forth the reasons for this order. Rule 30.25(b).